DETAILED ACTION
Remarks
This action is in response to Applicant’s request for communication filed 4 January 2022, which is responsive to the 6 October 2021 Office action (the “Final Office Action”) as well as the advisory action of 15 December 2021.
With the communication, Applicant has amended claims 1, 12, and 23. Applicant also cancels claims 2, 4, 13, 15, 24 and 26.
Claims 1, 3, 5-12, 14, 16-23, 25 and 27-33 are pending. Claims 1, 12 and 23 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Applicant requests an interview to discuss the Applicant if the Application is not considered in condition for allowance. (Remarks pp. 13-14 item III). However, this request is not granted as an interview would not advance prosecution at this time.
Response to Arguments
Applicant argues with respect to the § 101 rejections that claims 1, 12 and 23 are not directed to an abstract idea. (Remarks p. 10 par. 2). 
Applicant first reasons that that at most the claims merely involve an abstract concept and that the “displaying the digital images on a graphical user interface” cannot be a mental process. (Remarks, p. 10 par. 2).
Examiner respectfully submits in response, however, that “displaying the digital images” only appears to be insignificant extra-solution activity because only amounts it to necessary data gathering. Displaying the images “on a graphical user interface” is also insignificant extra-solution activity because it is only nominally or tangentially related to the invention. Adding 
Applicant also reasons that the “receiving…” and “displaying…” steps integrate the abstract idea into a practical application by providing an unconventional technical solution to a technical problem because they are directed to improvements to testing software. (Remarks, p. 11 par. 1). Specifically Applicant points out that the received images comprise minimal DICOM tags that eliminate unnecessary image features and reduce file size, and that the images include human readable metrics added to pixel data that can aid in verification of the accuracy of the testing apparatus. (Remarks, p. 11 par. 1).
Examiner respectfully disagrees. Merely receiving an image with a reduced file size, without unnecessary features and with human-readable metrics added to pixel data plainly provides no improvement. Creating such images may perhaps provide an improvement but merely “receiving” them does not. And Applicant does not explain what improvement “displaying the digital images on a graphical user interface” provides. Examiner is unable to see any.
These arguments are accordingly unpersuasive.
Applicant’s remaining arguments are moot in view of the new ground(s) of rejection set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “receiving, at one or more computing devices…” in claim 1;
the “providing, at the one or more computing devices…” in claim 1;
the “running the software, at the one or more computing devices…” in claim 1;
the “detecting, at the one or more computing devices…” in claim 1;
the “comparing, at the one or more computing devices…” in claim 1;
the “quantifying, at the one or more computing devices…” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 14, 16-23, 25 and 27-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further as to claim 1, the claim refers to “a minimum number of required DICOM tags for a modality” at lines 6-7 of the claim.  It is not clear how many DIMCOM tags constitute “a minimum for a modality.” Paragraph [033] appears to be the only relevant paragraph of the specification but it does not provide any further explanation. For the purposes of examination, any reduced number of DICOM tags will be construed as minimal. 
	As to claims 3 and 5-11, these claims are dependent on claim 1 but do not cure the deficiencies of that claim.
	As to claim 12, the claim is rejected for the same reasons as claim 1.
As to claims 14 and 16-22, these claims are dependent on claim 12 but do not cure the deficiencies of that claim.
As to claim 23, the claim is rejected for the same reasons as claim 1.
As to claims 25 and 27-33 these claims are dependent on claim 23 but do not cure the deficiencies of that claim.
Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-12, 14, 16-23, 25 and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:

[a] method of testing software configured to display a plurality of digital images, the method comprising: 
receiving, at one or more computing devices, a digital record, the digital record comprising a plurality of digital images having an order, each of the digital images having a visual marker to indicate a respective location within the order, wherein the digital images comprise test images including a minimum number of required DICOM tags for a modality and human-readable metrics added to pixel data;
providing, at the one or more computing devices, instructions to display the digital images, the instructions including an expected sequence; 
running the software, at the one or more computing devices, to display the digital images in accordance with the expected sequence; 
displaying the digital images on a graphical user interface;
detecting, at the one or more computing devices, an actual sequence by detecting each visual marker of a respective digital image to identify when each digital image is displayed; and
comparing, at the one or more computing devices, the actual sequence and the expected sequence to identify aberrations between the actual sequence and the expected sequence; and
quantifying, at the one or more computing devices, the effectiveness of the software at displaying the digital record by determining whether the aberrations are within an expected tolerance.

Under the broadest reasonable interpretation in light of the specification the above underlined elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. The claim is therefore recites an abstract idea. 

References to steps of the method as being performed “at one or more computing devices” amounts to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). The “providing…” and “running…” steps and “displaying the digital images” amount to mere necessary data gathering i.e., insignificant extra-solution activity. See M.P.E.P. § 2106.05(g). The displaying the images “on a graphical user interface” is insignificant extra-solution activity as well, as it is only nominally or tangentially related to the invention. Note that to extent references to testing software, “digital” records or images, pixel data and determining the effectiveness of software are additional elements, these features only serve to limit the abstract idea to a particular technological environment or field of use. See M.P.E.P.  § 2106.05(h).
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the “providing…instructions to display the digital images, the instructions including an expected sequence”, “running the software, to display the digital images in accordance with the expected sequence”  and “displaying the digital images on a graphical user interface” extra-solution activity steps per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field. The specification discloses display 
As to claims 3 and 5-9, the features of these claims do not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because the claims add no additional elements, they only further describe the abstract idea itself.
As to claim 10-11, do not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because displaying the images in accordance with the expected sequence is extra-solution activity as set forth above and reevaluation of the features of these claims per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field at least because displaying sequences at a constant rate between 3 and 240 frames per second is a known industry standard. (See Johns, col. 3 ll. 35-43).
As to claim 12, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons. The addition of one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 14 and 16-22, the additional features of these claims do not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons as claims 3 and 5-9.
As to claim 23, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons. The addition of “one or more processors and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions” to perform the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 25 and 27-33, the additional features of these claims do not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons as claims 3 and 5-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, 16, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse et al. (US 2009/0028238) (art of record – hereinafter Collomosse) in view of Narayanan et al. (US 20210265041) (art made of record – hereinafter Narayanan) in view of .

As to claim 1, Collomosse discloses a method of testing software configured to display a plurality of digital images, the method comprising: 
receiving, at one or more computing devices, a digital record, (e.g., Collomosse, par. [0080] discloses the image capture device captures the sequence of images) the digital record comprising a plurality of digital images having an order, (e.g., Collomosse, par. [0020] discloses the sequence of display frames being associated with known sequence information) each of the digital images having a visual marker to indicate a respective location within the order; (e.g., Collomosse, par. [0011] discloses inserting monitor flags within each display frame by configuring the monitor flags in each frame into a predetermined configuration. By configuring the monitor flags in each frame into a predetermined configuration, sequence information can be encoded into the sequence of frames; par. [0015] discloses conveniently, the start and end of the sequence may be associated with their own predetermined configurations to enable an encoding device to determine when a sequence begins and ends) wherein the digital images comprise test images (see below, the frames are used to detect errors in the sequence)
the instructions including an expected sequence; (e.g., Collomosse, par. [0020] discloses the sequence of display frames being associated with known sequence information; par. [0035] discloses a carrier medium comprising a computer program to implement the methods)
to display the digital images in accordance with the expected sequence; (e.g., Collomosse, par. [0058] discloses a sequence of display frames are displayed in a continuous cycle)
detecting, at the one or more computing devices, an actual sequence by detecting each visual marker of a respective digital image to identify when each digital image is displayed; (e.g., Collomosse, par. [0017] discloses according to the second embodiment the frame sequence is received and then analysed to identify the monitor flags. By determining the state of flags in each frame sequence information can be derived for the sequence) and
comparing, at the one or more computing devices, the actual sequence and the expected sequence to identify aberrations between the actual sequence and the expected sequence (e.g., Collomosse, par. [0020] discloses determining sequence information for the received sequence of display frames according to the method of the second embodiment of the present invention; comparing the sequence information for the received sequence of display frames with the known sequence information in order to determine the presence of errors in the received sequence) 
Collomosse does not explicitly disclose wherein the digital images comprise test images including a minimum number of required DICOM tags for a modality and human-readable metrics added to pixel data; providing, at the one or more computing devices, instructions to display the digital images, running the software, at the one or more computing devices, to display the digital images; displaying the digital images on a graphical user interface; or quantifying, at the one or more computing devices, the effectiveness of the software at displaying the digital record by determining whether the aberrations are within an expected tolerance.
However, in an analogous art, Narayanan discloses:
wherein the digital images comprise images including a minimum number of required DICOM tags for a modality (e.g., Narayanan, par. [0121]: many DICOM generating n often fill in the minimal required set of DICOM tags for the image leaving blank other useful (but optional) tags; par. [0279]: tags in a DICOM image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test images of Collomosse, by including a minimum number of required DICOM tags for a modality, as taught by Narayanan, as Narayanan would provide the advantage of a means of generating a standard medical image, as well as a means of doing so efficiently, as unused tags would not be included in the image. (See Narayanan, pars. [0004], [0121]).
Further, in an analogous art, Matsumoto discloses:
wherein the digital images comprise human-readable metrics added to pixel data; (e.g., Masumoto, par. [0057]: adding unit 20 adds additional information to the captured image. Examples include observations representing positions and levels of plaque or calcification. Additional image is added to each of the pixel positions as a label; par. [0067]: as illustrated in FIG. 4, labels on which observations such as “high degree of calcification (coarctation of 80%)” and “soft plaque (20 mm3)” are displayed [see figure, the metrics are human readable])
displaying the digital images on a graphical user interface;  (e.g., Masumoto, par. three-dimensional image display apparatus 1 is realized by causing a three-dimensional image display program to execute on a computer; par. [0084]: image display unit 28 shows two windows 30, 32 as illustrated in Fig. 10; par. [0055]: display condition setting unit receives instructions to change the display condition from the input unit 26; par. [0062]: input unit 26 includes a keyboard, a mouse, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test images of Collomosse, by adding human-
Finally, in an analogous art, Tomay discloses:
providing, at the one or more computing devices, instructions to display the digital images, (e.g., Tomay, col. 24 ll. 25-30: images captured from the pages of the content item presented on the display of the test device using a second version of the software module )
running the software, at the one or more computing devices, to display the digital images (e.g., Tomay, col. 24 ll. 25-30: images captured from the pages of the content item presented on the display of the test device using a second version of the software module )
quantifying, at the one or more computing devices, the effectiveness of the software at displaying the digital record by determining whether the aberrations are within an expected tolerance (e.g., Tomay, col. 25 ll. 3-12 at least based on comparing the images, the one or more computing devices may determine whether the second version of the software module is functioning within a threshold level of accuracy. For example, if one or more test images are flagged for review based on the difference between the test image and the reference image exceeding a threshold difference, then the one or more computing devices may determine that the software is not functioning within a threshold level of accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Collomosse, which discloses presenting a sequence of images, by incorporating software instructions to display the images, as taught by Tomay, as 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the comparing at one or more computing devices of an actual sequence and expected sequence to identify aberrations of Collomosse to include quantifying the effectiveness of the software at displaying the digital record by determining whether the abberations are within an expected tolerance, as taught by Tomay, as Tomay would provide the advantage of a means for the computing device to determine whether software displaying the images is functioning within a threshold level of performance. (See Tomay, col. 25 ll. 3-12).

As to claim 5, Collomose/Narayanan/Masumoto/Tomay discloses the method of claim 1 (see rejection of claim 1 above), Collomose further discloses wherein the visual marker comprises a stamp added to each digital image (e.g., Collomose, par. [0010] discloses inserting monitor flags within each display frame; par. [0087] discloses Fig. 3 shows the monitor flags in the corner of the grid pattern)

	As to claim 12, it is a media claim having substantially the same limitations as claim 1. Accordingly, it is rejected for the same reasons. Note that 
	Further limitations, disclosed by Tomay include:
one or more computer readable non-transitory storage media embodying software that is operable when executed to perform the method; (e.g., Tomay, col. 21 ll. 1-10) and
software-to-be-tested (e.g., Tomay, abstract, testing of software able to render a content item on a display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier medium of Collomose ton include a non-transitory medium, as taught by Tomay, as Tomay would provide the advantage of a means of storing the instructions in a persistent manner. (See Tomay, col. 21 ll. 1-10). Collomose also suggests the combination because Collomose discloses instructions stored in a carrier medium without any limitation as to the type of that medium. (See Collomose, par. [0035]).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose to include displaying images using software-to-be-tested, as taught by Tomay, as Tomay would provide the advantage of a means for the computing device to determine whether software displaying the images is functioning within a threshold level of performance. (See Tomay, col. 25 ll. 3-12).

As to claim 16, it is a medium claim having substantially the same limitations as claim 5 and is rejected for the same reasons.

	As to claim 23, it is a system claim having substantially the same limitations as claim 1. Accordingly, it is rejected for the same reasons.
Further limitations, disclosed by Collomose include:
one or more processors (e.g., Collomose, par. [0038]).

However, in an analogous art, Tomay discloses include:
a memory coupled to the processors comprising instructions executable by the processors, the processors being operable, when executing the instructions to perform the method (e.g., Tomay, col. 21 ll. 1-10) and
software-to-be-tested (e.g., Tomay, abstract, testing of software able to render a content item on a display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier medium of Collomose ton include a non-transitory medium, as taught by Tomay, as Tomay would provide the advantage of a means of storing the instructions in a persistent manner. (See Tomay, col. 21 ll. 1-10). Collomose also suggests the combination because Collomose discloses instructions stored in a carrier medium without any limitation as to the type of that medium. (See Collomose, par. [0035]).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose to include displaying images using software-to-be-tested, as taught by Tomay, as Tomay would provide the advantage of a means for the computing device to determine whether software displaying the images is functioning within a threshold level of performance. (See Tomay, col. 25 ll. 3-12).

As to claim 27, it is a system claim having substantially the same limitations as claim 5 and is rejected for the same reasons.

Claims 3, 14 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse (US 2009/0028238) in view of Narayanan (US 20210265041) in view of Masumoto (US 20150187119) in view of Tomay (US 9,164,874) in further view of Casagrande (US 2015/0326912) (art of record – hereinafter Casagrande).

As to claim 3, Collomose/Narayanan/Masumoto/Tomay discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the visual marker comprises a progress bar.  
However, in an analogous art, Casagrande discloses:
wherein the visual marker comprises a progress bar (e.g., Casagrande, Fig. 3A and associated text [see figure, a progress bar is displayed in a video, i.e., a sequence of images]).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose, which discloses inserting a visual marker indicating order in an image, by incorporating a progress bar inserting a progress bar, as taught by Casagrande, as Casagrande would provide the advantage of a means for a user to see the location of the currently displayed frame in relation to the stored content. (See Casagrande, par. [0004]).

As to claim 14, it is a medium claim having substantially the same limitations as claim 3 and is rejected for the same reasons.

As to claim 25, it is a system claim having substantially the same limitations as claim 3 and is rejected for the same reasons.

Claims 6, 17 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse (US 2009/0028238) in view of Narayanan (US 20210265041) in view of Masumoto (US 20150187119) in view of Tomay (US 9,164,874)  in further view of Sogani et al. (US 2013/0343467) (art of record – hereinafter Sogani).

As to claim 6, Collomose/Narayanan/Masumoto/Tomay discloses the method of claim 5 (see rejection of claim 5 above), but does not explicitly disclose wherein the visual marker comprises one of a quick response ("QR") code and a bar code.  
However, in analogous art, Sogani discloses:
wherein the visual marker comprises one of a quick response ("QR") code and a bar code (e.g., Sogani, par. [0026] discloses one or more QR codes may be embedded within a single video frame).
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose/Tomay, which discloses embedding visual markers in images, by incorporating a QR code, as taught by Sogani, as Sogani would provide the advantage of a means of encoding alphanumeric information in the image. (See Sogani, par. [0019]).

As to claim 17, it is a medium claim having substantially the same limitations as claim 6 and is rejected for the same reasons.

As to claim 28, it is a system claim having substantially the same limitations as claim 6 and is rejected for the same reasons.

Claims 7, 8, 18, 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse (US 2009/0028238) in view of Narayanan (US 20210265041) in view of Masumoto (US 20150187119) in view of Tomay (US 9,164,874) in further view of Aygun et al. (US 2019/0268249) (art of record – hereinafter Aygun).

As to claim 7, Collomose/Narayanan/Masumoto/Tomay disclose the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the expected sequence comprises a test-display duration for each digital image, respectively.
However, in an analogous art, Aygun discloses:
 wherein the expected sequence comprises a test-display duration for each digital image, respectively (e.g., Aygun, par. [0036] discloses to calculate the time interval between frames [digital images] and compare it to an expected interval [test-display duration] “(e.g., approximately ’16.7’ ms when a browser is animating at 60 frames per second)”).
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose/Tomay, which discloses comparing actual and expected sequences of digital images, by incorporating an expected sequence comprising a test-display duration for each digital image, as taught by Aygun, as Aygun would provide the advantage of a means of detecting lag and poor user experience. (See Aygun, par. [0036]).

As to claim 8, Collomose/Narayanan/Masumoto/Tomay/Aygun discloses the method of claim 7 (see rejection of claim 7 above), but Collomosse does not explicitly disclose wherein the actual sequence comprises an actual-display duration for each digital image, respectively.  

wherein the actual sequence comprises an actual-display duration for each digital image, respectively (e.g., Aygun, par. [0036] discloses to calculate the time interval between frames [actual-display duration for each image] and compare it to an expected interval “(e.g., approximately ’16.7’ ms when a browser is animating at 60 frames per second)”).
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose/Tomay, which discloses comparing actual and expected sequences of digital images, by incorporating an actual sequence comprising an actual display duration for each digital image, as taught by Aygun, as Aygun would provide the advantage of a means of detecting lag and poor user experience. (See Aygun, par. [0036]).

As to claim 18, it is a medium claim having substantially the same limitations as claim 7 and is rejected for the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 8 and is rejected for the same reasons.

As to claim 29, it is a system claim having substantially the same limitations as claim 7 and is rejected for the same reasons.

As to claim 30, it is a system claim having substantially the same limitations as claim 8 and is rejected for the same reasons.

Claims 9, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse (US 2009/0028238) in view of Narayanan (US 20210265041) in view of Masumoto (US 20150187119) in view of Tomay (US 9,164,874) in view of Aygun (US 2019/0268249) in further view of Joslyn (US 3,601,674) (art of record – hereinafter Joslyn).
 
As to claim 9, Collomose/Narayanan/Masumoto/Tomay/Aygun discloses the method of claim 8 (see rejection of claim 8 above), but does not explicitly discloses wherein comparing the actual sequence and the expected sequence comprises subtracting the test-display duration for each digital image from the actual- display duration for each image, respectively.  
However, Aygun does disclose:
 comparing the actual and expected sequence comprises comparing the test display-duration and actual-display duration for each image, respectively (e.g., Aygun, par. [0036] discloses to calculate the time interval between frames [actual-display duration for each image] and compare it to an expected interval “(e.g., approximately ’16.7’ ms when a browser is animating at 60 frames per second)”).
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose/Tomay, which discloses comparing actual and expected sequences of digital images, by comparing the test display-duration and actual-display duration for each image, respectively, as taught by Aygun, as Aygun would provide the advantage of a means of detecting lag and poor user experience. (See Aygun, par. [0036]).
Further, in analogous art, Joslyn discloses:
comparing two number by subtracting either one from the other (e.g., Joslyn, col. 10 ll. 6-13 discloses as pointed out in Richard “Arithmetic Operating in Digital Computers” at 290 
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify Collomose/Tomay, which discloses comparing actual and expected sequences of digital images by comparing a test-display duration and actual-display duration, by incorporating comparing the two numbers by subtracting either one from the other, as taught by Joslyn, as Joslyn would provide the advantage of a simple way of comparing two binary numbers. (See Joslyn, col. 10 ll. 6-13).

As to claim 20, it is a medium claim having substantially the same limitations as claim 9 and is rejected for the same reasons.

As to claim 31, it is a system claim having substantially the same limitations as claim 9 and is rejected for the same reasons.

Claims 10, 11, 21, 22, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Collomosse (US 2009/0028238) in view of Narayanan (US 20210265041) in view of Masumoto (US 20150187119) in view of Tomay (US 9,164,874)  in further view of Johns et al. (US 7,095,416) (art of record – hereinafter Johns).

As to claim 10, Collomose/Narayanan/Masumoto/Tomay discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the expected sequence (see rejection of 
However, in an analogous art Johns discloses:
wherein the sequence comprises displaying each digital image in the order at a constant rate (e.g., Johns, col. 3 ll. 35-40 discloses when played back at a fast enough rate, objects appear to move smoothly. The rates of 30 frames per second or 60 frames per second are commonly used with the NTSC standard [necessarily in an order if they are to function correctly]). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the expected sequence of Collomose/Tomay, by displaying the images in the sequence in the order at a constant rate, as taught by Johns, as Johns would provide the advantage of a means of playing the sequence back in an industry standard manner. (See Johns, col. 3 ll. 35-40).

As to claim 11, Collomose/Narayanan/Masumoto/Tomay/Johns discloses the method of claim 10 (see rejection of claim 10 above), but Collomose does not explicitly disclose wherein the rate is in a range of 3 frames per second to 240 frames per second.  
However, in an analogous art, Johns discloses: 
wherein the rate is in a range of 3 frames per second to 240 frames per second  (e.g., Johns, col. 3 ll. 35-40 discloses when played back at a fast enough rate, objects appear to move smoothly. The rates of 30 frames per second or 60 frames per second are commonly used with the NTSC standard [necessarily in an order if they are to function correctly]). 


As to claim 21, it is a medium claim having substantially the same limitations as claim 10 and is rejected for the same reasons.

As to claim 22, it is a medium claim having substantially the same limitations as claim 11 and is rejected for the same reasons.

As to claim 32, it is a system claim having substantially the same limitations as claim 10 and is rejected for the same reasons.

As to claim 33, it is a system claim having substantially the same limitations as claim 11 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196